DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on September 13, 2021 for Application No. 16/697,759, filed on November 27, 2019, titled: “Systems And Methods For Managing Transactions For A Merchant”.

Status of Claims
By the 09/13/2021 Response, claims 21, 28, and 35 have been amended, claims 41-42 have been added, and claims 27 and 34 have been cancelled.  Claims 1-20 were previously cancelled by the 01/15/2020 Amendment.  Accordingly, Claims 21-26, 28-33, and 35-42 remain pending in this application and have been examined.

Priority
This application was filed on 11/27/2019 and is a CON of US Application No. 13/865,838 filed 04/18/2013 (abandoned) which claims the benefit of US Provisional Application No. 61/635,154 filed 04/18/2012 and Application No. 61/751,166 filed 01/10/2013.  For the purpose of examination, 04/18/012 is considered to be the effective filing date.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Analysis
Step 1:
Claims 21-27 recite a computer-based method for managing payment transactions using a real-time merchant account activation process for a merchant, (Step 1-Yes).
Step 2A, Prong 1:
Claim 21 is then analyzed to determine whether it is directed to any judicial exceptions.  The claim recites the elements and limitations: 
receiving, at the payment processor computing device, a registration request from a merchant computing device associated with a candidate merchant the registration request initiated using a merchant manager module of the payment processor computing device, the registration request requesting an activation of a merchant account and including registration data associated with the candidate merchant;

causing the merchant manager module of the service provider computing device to execute the primary approval process in real time using at least some of the registration data, wherein the primary approval process includes i) retrieving a high risk merchant list from the memory device, ii) comparing the candidate merchant to the high risk merchant list, iii) approving the candidate merchant under the primary approval process if the comparison generates a no match for the candidate merchant, wherein a no match indicates a low risk that the candidate merchant is a high risk merchant, and iv) verifying the candidate merchant as a result of the comparison;

causing the merchant manager module to transmit, from the service provider computing device, in real-time, an account request message to an acquiring bank computer device associated with an acquiring bank upon approval by the primary approval process, the account request message requesting an opening of the merchant account for the verified candidate merchant with the acquiring bank, wherein the account request message includes the registration data, wherein the registration data comprises pre-determined merchant data elements required by the acquiring bank as a prerequisite to agreeing in real-time to underwrite payment transactions submitted through the merchant manager module;

causing the acquiring bank computer device, in response to receiving the account request message from the service provider computing device, to perform the secondary approval process in real time, wherein the secondary approval process includes storing the verified candidate merchant as a registered merchant, and generating merchant account data for the verified candidate merchant;

receiving, at the merchant manager module of the service provider computing device, in real-time, the merchant account data from the acquiring bank computer device, the merchant account data representing an agreement by the acquiring bank to underwrite payment transactions submitted by the candidate merchant to the merchant manager module, the verified candidate merchant becoming a registered merchant in real-time upon secondary approval;

causing the acquiring bank computer device to create the merchant account for the registered merchant;

transmitting a credential request message from the merchant manager module of the service provider computing device to a payment processor computing device requesting the provisioning of registered merchant credentials for the registered merchant from the payment processor computing device after the merchant account data is received, wherein the registered merchant credentials include security keys for the merchant to access and communicate with the merchant manager module during a first payment transaction;

causing the payment processor computing device to generate, in response to the credential request message, a gateway account and associated registered merchant credentials enabling the registered merchant to immediately perform the first transaction and receive an amount of funds associated with the first transaction, wherein the gateway account is different from the merchant account;

receiving, at the merchant manager module, the gateway account and associated registered merchant credentials from the payment processor computing device; wherein the associated registered merchant credentials include access data, and wherein the access data enables the merchant computing device to interface with the merchant manager module for processing payment card transactions, the access data operable to configure a merchant website operated by the merchant computing device to transmit payment transaction data to the merchant manager module for processing;


after the secondary approval process is completed, processing, at the merchant manager module using the gateway account and associated registered merchant credentials, the first payment transaction submitted by the registered merchant using transaction data associated with the first payment transaction and the merchant account data, the transaction data transmitted from the merchant website to the merchant manager module using the access data; and 

determining whether or not to approve the first payment transaction by:

submitting transaction information to a fraud detection application to perform a real-time assessment of the first payment transaction; 

generating, based on the real-time assessment of the first payment transaction, a risk decision that indicates whether or not to approve the first payment transaction; and 

causing the merchant manager module of the service provider computing device, based on the generated risk decision, to i) approve and complete the processed first payment transaction, or (ii) decline and reverse the processed first payment transaction.

As a whole, the claim recites a computer-based method for managing payment transactions using a real-time merchant account activation process (which includes a primary and a secondary approval processes) for a merchant comprising a series of steps of enrolling and approving the merchant to be a registered merchant using a primary and a secondary approval process.  The claim further recites that after the secondary approval process is completed, processing and determining if the first payment transaction is approved.  Enrolling and registering market participants in order to manage payment transactions has been widespread used in the finance industry.  Thus, the claim is directed to “a fundamental economic practice” since it relates to the concepts of the economy and commerce (i.e., hedging, insurance, mitigating risk).  The 
The claim recites a method of calling on a "computing device" with basic functionality for enrolling and approving a merchant to be a registered merchant using a real-time merchant account activation process.  The process being performed on a “computing device” limits the use of the abstract idea to a particular technological environment.  Although the subject matter may be different, the use of the primary approval process “causing the merchant manager module to … compare the candidate merchant to a high risk merchant list stored in the memory device …” is similar to the concept of “comparing data to determine a risk level (Perkin-Elmer)” which the court has found to be patent-ineligible (see Perkin-Elmer, July 2015 Update: Interim Eligibility Guidance, Identifying Abstract Ideas).  The use of the secondary approval process “causing the acquiring bank computer device … to perform the secondary approval process … includes underwriting the verified candidate merchant, provisioning the merchant account for the verified candidate merchant as a registered merchant …” is similar to the concept of “data recognition and storage (Content Extraction)” which the court has found to be patent-ineligible (see Content Extraction, July 2015 Update: Interim Eligibility Guidance, Identifying Abstract Ideas).  Moreover, the combination of the primary and secondary approval processes does not make the idea non-abstract because it simply narrows the abstract idea to a particular type of relationship.  
The claim describes a concept of enrolling and approving a merchant to be a registered merchant using the real-time activation process so that the merchant may process the first payment transaction.  The mere recitation of computer components (Step 2A, Prong 1-Yes).
Claim 28 recites a computer system and claim 35 recites a computer program with similar elements and limitations as discussed in claim 21.  Therefore, these claims are also directed to an abstract idea.
Step 2A, Prong 2:
The claims recite the additional elements of the computer device such as a computer system comprising a memory, a service provider, and along with the programmed instructions (see Claims 28 and 35) all are recited at a high level of generality and are merely invoked as tools to perform the process (see Application Publication No. 2021/0090073, paragraphs 11, 13-14, 93-99, 108, 116-130; Figures 3A, 4-6).  Applicant’s Application Publication only provides generic description of the computer elements.  There is no significantly difference between the claimed computer elements and components in general purpose computers.  The claims merely amounts to the application or instructions to apply the abstract idea (i.e. enrolling and approving a merchant to be a registered merchant using the primary and secondary approval processes) on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for receiving request; a generic element for performing primary approval process; a generic element for performing secondary approval process, and a generic element for processing payment transactions) to merely carry out the abstract (Step 2A, Prong 2-No).
Step 2B:
As noted in above, the claim as a whole merely describes how to generally “apply” the concept of enrolling and approving a merchant to be a registered merchant using the real-time activation process so that the merchant may process the first payment transaction by performing the receiving, causing, causing, causing, receiving, causing, transmitting, causing, receiving, processing, determining, submitting, generating, and causing steps.  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 22-27, 29-34, and 36-40 depend on their respective independent claims 21, 28, and 35, and therefore include all the limitations of their respective independent claims.  Thus, the claims are directed to the same abstract idea of the independent claims.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  The claims add more details to the business method, such as receiving registration data (claims 22, 29, 36), completing the real-time merchant account activation process in 30 seconds (claims 23, 30, 37), notifying of account activation (claims 24, 31, 38), displaying a dashboard (claims 25, 32, 39), the dash board (Step 2B-No).
The focus of the claims is on enrolling and approving a merchant to be a registered merchant using the real-time activation process so that the merchant may process the first payment transaction.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.




Response to Arguments
Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
	Step 2A, Prong 2:
Applicant argues that the merchant manager module (MMM), recited in the claims, integrates the abstract idea into a practical application because it solves particular problems in existing merchant onboarding systems in a specific and technical manner.  Applicant argues that the process of onboarding a merchant for the merchant to process electronic payment transactions is very complicated and time consuming, and the MMM allows the entire onboarding process to be done in real-time (in less than 30 seconds).  Therefore, the claims are directed to a practical application (see Remarks, pages 23-25). 
Response:
The Examiner respectfully disagrees.  The MMM does not impose a meaningful limit on the abstract idea and is not significantly more.  The MMM is a generic computer executing instructions in a generic manner to “execute the primary approval process in real time using … the registration data, wherein the primary approval process includes using the merchant manager module to compare the candidate merchant to a high risk merchant list, and verifying the candidate merchant as a result of the comparison.” (See Claim 1).  These functions can be performed by a human analog.  Applicant’s specification, paragraphs 9, 11, and 13-14, describe that the MMM is a module and executed on a generic machine, and is performing the routine and conventional activities of data collection or gathering data over a network, storing the data in a generic database/memory, and performing calculations on the data to obtain a result. 
The primary approval process performed by the MMM (“comparing the candidate merchant to a high risk merchant list”) is similar to “collecting and comparing known information” in Classen and “obtaining and comparing intangible data" in CyberSource.  
The secondary approval process performed by the acquiring bank computer device (“storing the candidate merchant as a registered merchant and generating merchant t account data for the candidate merchant”) is similar to “data recognition and storage” in Content Extraction and “collection, storage, and recognition of data” in Smart Systems Innovations.  
Viewing the claims as a whole, the claimed process (“a process of enrolling and approving a merchant to be a registered merchant using a real-time activation process includes the primary and secondary approval processes) is similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” in Electric Power Group and “collecting and analyzing information to detect misuse and notifying a user when misuse is detected” in FairWarning.  
The claimed invention is process of enrolling and approving a merchant to be a registered merchant using the real-time activation process so that the merchant may process the first payment transaction.  The Examiner finds this type of activity to be “a business solution” to “a business problem”, i.e., onboarding a merchant for the merchant to process electronic payment transactions involves an extensive application process that is very complicated and time consuming.  Paragraphs 5-6 of Applicant’s specification substantiate this point.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Appellant cites the BASCOM case and argues that the claims recite “significantly more” than the abstract idea itself under Step 2B (see Remarks, pages 25-26).
Response:
The Examiner respectfully disagrees.  As explained in the 101 analysis above, the claims recite the additional elements are routine and conventional components as described in Applicant’s specification (see paragraphs 11, 13-14, 93-94, 108-111, and 116-130).  Applicant's specification only provides generic description of the computer elements.  There is no significantly difference between the claimed computer elements and components in the existing general computers.  The MMM is an application program interface configured to execute the primary approval process as described in paragraphs 8-9 of the Applicant’s specification.  Therefore, the claims do not include the additional elements that are sufficient to amount to significantly more than the idea itself.
The present claims are different from BASCOM, which is directed to a method of filtering content retrieved from an internet computer network.  The BASCOM court agreed that the individual elements were generic computer, network, and internet components, but a combination of the elements as a whole amount to significantly more BASCOM case.  The only similarity between the present claims and the BASCOM case is that they all utilize computer technology.  
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.

102/103 Prior Art Rejections
Extensive search was performed during the examination of the parent Application No. 13/865,838.  An update prior art search has been conducted and no art was found to reject the claims at this time.

Conclusion
Claims 21-26, 28-33, and 35-42 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697